 



Exhibit 10.2
EXECUTION COPY
PARENT GUARANTY
Dated as of August 8, 2006
From
LEAP WIRELESS INTERNATIONAL, INC.
as Guarantor
in favor of
THE ADMINISTRATIVE AGENT AND THE LENDERS REFERRED TO IN
THE CREDIT AGREEMENT REFERRED TO HEREIN

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page
Section 1. Guaranty
    1  
Section 2. Guaranty Absolute
    2  
Section 3. Waivers and Acknowledgments
    3  
Section 4. Subrogation
    4  
Section 5. Payments Free and Clear of Taxes, Etc.
    4  
Section 6. Representations and Warranties
    4  
Section 7. Covenants
    5  
Section 8. Amendments, Etc.
    5  
Section 9. Notices, Etc.
    5  
Section 10. No Waiver; Remedies
    5  
Section 11. Right of Set-off
    5  
Section 12. Indemnification
    6  
Section 13. Subordination
    6  
Section 14. Continuing Guaranty; Assignments under the Credit Agreement
    7  
Section 15. Execution in Counterparts
    7  
Section 16. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.
    8  

 



--------------------------------------------------------------------------------



 



PARENT GUARANTY
          PARENT GUARANTY dated as of August 8, 2006 made by Leap Wireless
International, Inc., a Delaware corporation (the “Guarantor”), in favor of the
Lenders (as defined in the Credit Agreement referred to below) and the
Administrative Agent (as defined in the Credit Agreement referred to below) (as
amended or otherwise modified from time to time, the “Guaranty”).
          PRELIMINARY STATEMENT. Cricket Communications, Inc., a Delaware
corporation (the “Borrower”), and a wholly owned subsidiary of the Guarantor, is
party to that certain bridge credit agreement dated as of August 8, 2006 (as
amended or otherwise modified from time to time, the “Credit Agreement”; the
capitalized terms defined therein and not otherwise defined herein being used
herein as therein defined) among the Borrower, the Guarantor, certain Lenders
from time to time party thereto (the “Lenders”) and Citicorp North America,
Inc., as administrative agent (in such capacity, the “Administrative Agent”).
The Guarantor may receive, directly or indirectly, a portion of the proceeds of
the Loans under the Credit Agreement and will in any event derive substantial
direct and indirect benefits from the transactions contemplated by the Credit
Agreement. It is a condition precedent to the effectiveness of the Credit
Agreement and the making of the Loans that the Guarantor shall have executed and
delivered this Guaranty.
          NOW, THEREFORE, in consideration of the premises and in order to
induce the Lenders to enter into and make Loans under the Credit Agreement, the
Guarantor hereby agrees as follows:
          Section 1.   Guaranty. (a) The Guarantor hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each other Loan Party
now or hereafter existing under or in respect of the Loan Documents (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing Obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premiums,
fees, indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Administrative Agent or any other Lender in enforcing any rights under
this Guaranty or any other Loan Document. Without limiting the generality of the
foregoing, the Guarantor’s liability shall extend to all amounts that constitute
part of the Guaranteed Obligations and would be owed by any other Loan Party to
the Administrative Agent or any Lender under or in respect of the Loan Documents
but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving such
other Loan Party.
          (b) The Guarantor hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to the Administrative
Agent or any Lender under this Guaranty or the Subsidiary Guaranty or any other
guaranty, the Guarantor will contribute, to the maximum extent permitted by law,
such amounts to each other guarantor so as to maximize the aggregate amount paid
to the Lenders under or in respect of the Loan Documents.

 



--------------------------------------------------------------------------------



 



          Section 2.   Guaranty Absolute. The Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Loan Documents, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or any Lender with respect thereto. The Obligations of the
Guarantor under or in respect of this Guaranty are independent of the Guaranteed
Obligations or any other Obligations of any other Loan Party under or in respect
of the Loan Documents, and a separate action or actions may be brought and
prosecuted against the Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against the Borrower or any other Loan Party or
whether the Borrower or any other Loan Party is joined in any such action or
actions. The liability of the Guarantor under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and the Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to, any or all of the following:
     (a) any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
     (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other Obligations of
any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;
     (c) any taking, exchange, release or non-perfection of any collateral, or
any taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;
     (d) any manner of application of any collateral, or proceeds thereof, or
any other guaranty, to all or any of the Guaranteed Obligations, or any manner
of sale or other disposition of any collateral for all or any of the Guaranteed
Obligations or any other Obligations of any Loan Party under the Loan Documents
or any other assets of any Loan Party or any of its Subsidiaries;
     (e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;
     (f) any failure of any Lender to disclose to any Loan Party any information
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party now or hereafter
known to such Lender (the Guarantor waiving any duty on the part of such Lender
to disclose such information);
     (g) the failure of any other Person to execute or deliver any other
guaranty or agreement or the release or reduction of liability of any other
guarantor or surety with respect to the Guaranteed Obligations; or
     (h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any Lender
that

2



--------------------------------------------------------------------------------



 



might otherwise constitute a defense available to, or a discharge of, any Loan
Party or any other guarantor or surety (other than indefeasible payment in full
of the Guaranteed Obligations).
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender, the Administrative Agent or any
other Person upon the insolvency, bankruptcy or reorganization of the Borrower
or any other Loan Party or otherwise, all as though such payment had not been
made.
          Section 3.   Waivers and Acknowledgments. (a) The Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Administrative Agent or any Lender protect, secure, perfect or insure any Lien
or any property subject thereto or exhaust any right or take any action against
any Loan Party or any other Person or any collateral.
          (b) The Guarantor hereby unconditionally and irrevocably waives any
right to revoke this Guaranty and acknowledges that this Guaranty is continuing
in nature and applies to all Guaranteed Obligations, whether existing now or in
the future.
          (c) The Guarantor hereby unconditionally and irrevocably waives
(i) any defense arising by reason of any claim or defense based upon an election
of remedies by the Administrative Agent or any Lender that in any manner
impairs, reduces, releases or otherwise adversely affects the subrogation,
reimbursement, exoneration, contribution or indemnification rights of the
Guarantor or other rights of the Guarantor to proceed against any of the other
Loan Parties, any other guarantor or any other Person or any collateral and
(ii) any defense based on any right of set-off or counterclaim against or in
respect of the Obligations of the Guarantor hereunder.
          (d) The Guarantor acknowledges that the Administrative Agent (or an
agent thereof) may, without notice to or demand upon the Guarantor and without
affecting the liability of the Guarantor under this Guaranty, foreclose under
any mortgage by nonjudicial sale, and the Guarantor hereby waives any defense to
the recovery by the Administrative Agent (or an agent thereof) and the other
Lenders against the Guarantor of any deficiency after such nonjudicial sale and
any defense or benefits that may be afforded by applicable law.
          (e) The Guarantor hereby unconditionally and irrevocably waives any
duty on the part of the Administrative Agent or any Lender to disclose to the
Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Loan Party or any of its Subsidiaries now or hereafter known by the
Administrative Agent or such Lender.
          (f) The Guarantor acknowledges that it will receive substantial direct
and indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the

3



--------------------------------------------------------------------------------



 



waivers set forth in Section 2 and this Section 3 are knowingly made in
contemplation of such benefits.
          Section 4.   Subrogation. The Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower, any other Loan Party or any other insider
guarantor that arise from the existence, payment, performance or enforcement of
the Guarantor’s Obligations under or in respect of this Guaranty or any other
Loan Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Lender against the Borrower, any other
Loan Party or any other insider guarantor or any collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from the
Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, in each case
unless and until all of the Guaranteed Obligations and all other amounts payable
under this Guaranty shall have been paid in full in cash and the Commitments
shall have expired or been terminated. If (i) the Guarantor shall make payment
to any Lender of all or any part of the Guaranteed Obligations, (ii) all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have been paid in full in cash, (iii) the Final Maturity Date shall have
occurred and (iv) all Commitments shall have expired or been terminated, the
Lenders will, at the Guarantor’s request and expense, execute and deliver to the
Guarantor appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to the Guarantor of
an interest in the Guaranteed Obligations resulting from such payment made by
the Guarantor pursuant to this Guaranty.
          Section 5.   Payments Free and Clear of Taxes, Etc. Any and all
payments made by the Guarantor under or in respect of this Guaranty or any other
Loan Document shall be made free and clear of and without deduction for any and
all present or future Indemnified Taxes or Other Taxes on the same terms and to
the same extent that payments by the Borrower are required to be made free and
clear of Indemnified Taxes or Other Taxes pursuant to the terms of the Credit
Agreement.
          Section 6.   Representations and Warranties. The Guarantor hereby
represents and warrants as follows:
     (a) There are no conditions precedent to the effectiveness of this Guaranty
that have not been satisfied or waived.
     (b) The Guarantor has, independently and without reliance upon the
Administrative Agent or any Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Guaranty and each other Loan Document to which it is or is to be a
party, and the Guarantor has established adequate means of obtaining from each
other Loan Party on a continuing basis information pertaining to, and is now and
on a continuing basis will be completely familiar with, the business, condition
(financial or otherwise), operations, performance, properties and prospects of
such other Loan Party.

4



--------------------------------------------------------------------------------



 



          Section 7.   Covenants. The Guarantor covenants and agrees that, so
long as any part of the Guaranteed Obligations shall remain unpaid or any Lender
shall have any Commitment, the Guarantor will perform and observe, and cause the
Borrower and each of its Subsidiaries to perform and observe, all of the terms,
covenants and agreements set forth in the Loan Documents on its or their part to
be performed or observed or that the Borrower has agreed to cause its
Subsidiaries to perform or observe.
          Section 8.   Amendments, Etc. No amendment, modification or waiver of
any provision of this Guaranty and no consent to any departure by the Guarantor
therefrom shall in any event be effective unless the same shall be in writing
and signed by the Administrative Agent and the Required Lenders and, in the case
of any amendment or modification, the Guarantor, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, modification, waiver or
consent shall, unless in writing and signed by all of the Lenders (other than
any Lender that is, at such time, a Defaulting Lender), (a) reduce or limit the
obligations of the Guarantor hereunder, release the Guarantor hereunder or
otherwise limit the Guarantor’s liability with respect to the Obligations owing
to the Administrative Agent or the Lenders under or in respect of the Loan
Documents, (b) postpone any date fixed for payment hereunder or (c) change the
number of Lenders or the percentage of (y) the Commitments or (z) the aggregate
unpaid principal amount of the Loans that, in each case, shall be required for
the Lenders or any of them to take any action hereunder.
          Section 9.   Notices, Etc. All notices and other communications
provided for hereunder shall be in writing (including telegraphic, telecopy or
telex communication) and mailed, telegraphed, telecopied, telexed or delivered
to it, if to the Guarantor, addressed to it in care of the Borrower at the
Borrower’s address specified in Schedule 10.02 of the Credit Agreement, if to
the Administrative Agent, at its address specified in Schedule 10.02 of the
Credit Agreement, if to any other Lender, at its address specified in its
Administrative Questionnaire, or, as to any party, at such other address as
shall be designated by such party in a written notice to each other party. All
such notices and other communications shall, when mailed, telegraphed,
telecopied or telexed, be effective when deposited in the mails, delivered to
the telegraph company, transmitted by telecopier or confirmed by telex
answerback, respectively. Delivery by telecopier of an executed counterpart of a
signature page to any amendment or waiver of any provision of this Guaranty
shall be effective as delivery of an original executed counterpart thereof.
          Section 10.   No Waiver; Remedies. No failure on the part of the
Administrative Agent or any Lender to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
          Section 11.   Right of Set-off. Upon both (a) the occurrence and
during the continuance of any Event of Default and (b) the making of the request
or the granting of the consent specified by Section 8.02 of the Credit Agreement
to authorize the Administrative Agent to take the actions described therein, the
Administrative Agent, each Lender and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent

5



--------------------------------------------------------------------------------



 



permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by the Administrative Agent, such Lender or such Affiliate to or
for the credit or the account of the Guarantor against any and all of the
Obligations of the Guarantor now or hereafter existing under the Loan Documents,
irrespective of whether the Administrative Agent or such Lender shall have made
any demand under this Guaranty or any other Loan Document and although such
Obligations may be unmatured. The Administrative Agent and each Lender agrees
promptly to notify the Guarantor after any such set-off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Administrative Agent
and each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) that the Administrative Agent, such Lender and their
respective Affiliates may have.
          Section 12.   Indemnification. (a) Without limitation on any other
Obligations of the Guarantor or remedies of the Administrative Agent or the
Lenders under this Guaranty, the Guarantor shall, to the fullest extent
permitted by law, indemnify, defend and save and hold harmless the
Administrative Agent and each Lender and each of their Affiliates and their
respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party in connection with or as a
result of any failure of any Guaranteed Obligations to be the legal, valid and
binding obligations of any Loan Party enforceable against such Loan Party in
accordance with their terms.
          (b) The Guarantor hereby also agrees that none of the Indemnified
Parties shall have any liability (whether direct or indirect, in contract, tort
or otherwise) to the Guarantor or any of its Affiliates or any of their
respective officers, directors, employees, agents and advisors, and the
Guarantor hereby agrees not to assert any claim against any Indemnified Party on
any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the Facilities, the actual or
proposed use of the proceeds of the Loans, the Loan Documents or any of the
transactions contemplated by the Loan Documents.
          (c) Without prejudice to the survival of any of the other agreements
of the Guarantor under this Guaranty or any of the other Loan Documents, the
agreements and obligations of the Guarantor contained in Section 1(a) (with
respect to enforcement expenses), the last sentence of Section 2, Section 5 and
this Section 12 shall survive the payment in full of the Guaranteed Obligations
and all of the other amounts payable under this Guaranty.
          Section 13.   Subordination. The Guarantor hereby subordinates any and
all debts, liabilities and other Obligations owed to the Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 13:
     (a) Prohibited Payments, Etc. Except during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), the Guarantor may receive
payments from any other Loan Party on account of the Subordinated Obligations.
After the

6



--------------------------------------------------------------------------------



 



occurrence and during the continuance of any Event of Default (including the
commencement and continuation of any proceeding under any Bankruptcy Law
relating to any other Loan Party), however, unless the Administrative Agent
otherwise agrees and except with respect to transactions between and among Loan
Parties that are not by the terms of the Credit Agreement prohibited from being
consummated after the occurrence of an Event of Default, the Guarantor shall not
demand, accept or take any action to collect any payment on account of the
Subordinated Obligations.
     (b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, the Guarantor agrees that the
Lenders shall be entitled to receive payment in full in cash of all Guaranteed
Obligations (including all interest and expenses accruing after the commencement
of a proceeding under any Bankruptcy Law, whether or not constituting an allowed
claim in such proceeding (“Post Petition Interest”)) before the Guarantor
receives payment of any Subordinated Obligations.
     (c) Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default (including the commencement and continuation
of any proceeding under any Bankruptcy Law relating to any other Loan Party),
the Administrative Agent is authorized and empowered (but without any obligation
to so do), in its discretion, (i) in the name of the Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require the Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).
          Section 14.   Continuing Guaranty; Assignments under the Credit
Agreement. This Guaranty is a continuing guaranty and shall (a) remain in full
force and effect until the latest of (i) the payment in full in cash of the
Guaranteed Obligations and all other amounts payable under this Guaranty,
(ii) the Final Maturity Date and (iii) the date of expiration or termination of
all Commitments, (b) be binding upon the Guarantor, its successors and assigns
and (c) inure to the benefit of and be enforceable by the Administrative Agent,
the Lenders and their successors, transferees and assigns. Without limiting the
generality of clause (c) of the immediately preceding sentence, any Lender may
assign or otherwise transfer all or any portion of its rights and obligations
under the Credit Agreement (including, without limitation, all or any portion of
its Commitments, the Loans owing to it and the Note or Notes held by it) subject
to compliance with Section 10.06 of the Credit Agreement, and each such
permitted assignee or transferee shall thereupon become vested with all the
benefits in respect thereof granted to such Lender herein or otherwise, in each
case as and to the extent provided in Section 10.06 of the Credit Agreement. The
Guarantor shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders.
          Section 15.   Execution in Counterparts. This Guaranty and each
amendment, waiver and consent with respect hereto may be executed in any number
of counterparts and by different parties thereto in separate counterparts, each
of which when so executed shall be

7



--------------------------------------------------------------------------------



 



deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
to this Guaranty by telecopier shall be effective as delivery of an original
executed counterpart of this Guaranty.
          Section 16.   Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.
(a) This Guaranty shall be governed by, and construed in accordance with, the
laws of the State of New York.
          (b) The Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Guaranty or any of the other Loan Documents to which
it is or is to be a party, or for recognition or enforcement of any judgment,
and the Guarantor hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in any
such New York State court or, to the extent permitted by law, in such federal
court. The Guarantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Guaranty or any other Loan Document shall affect any right that any party may
otherwise have to bring any action or proceeding relating to this Guaranty or
any other Loan Document in the courts of any jurisdiction.
          (c) The Guarantor irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty or any of the other Loan Documents
to which it is or is to be a party in any New York State or federal court. The
Guarantor hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such suit, action or
proceeding in any such court.
          (d) THE GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS OR
THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

                  LEAP WIRELESS INTERNATIONAL, INC.    
 
           
 
  By:   /s/ Dean M. Luvisa    
 
           
 
      Name: Dean M. Luvisa    
 
      Title:   Acting Chief Financial Officer    

